Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines, numbers & letters are not uniformly thick and well defined, clean, durable and black, specifically figure 2 were the lines are grey and pixelated, the lines should appear the same as they do in Figure 3a (37 CFR 1.84(l)).  Also, the drawings include solid shading or grey boxes (see figures 1 and 3b for example), solid shading and the grey boxes around the figures should be avoided (37 CFR 1.84(m)).  See Remarks below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly as large” in claim 22 is a relative term which renders the claim indefinite. The term “nearly as large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What width relative the width of the top foil would be considered “nearly as large”?  Would this be limited to a range that is 90% of the width of the top foil or can it be less? Or would it be limited to 95%?  “Nearly as large” is not a term that has a definitive definition either in the art or common language and is subjective based on an individual’s opinion and one having ordinary skill in the art would not know what applicant intends since the specification does not provide a standard for the term.  This term is different than “majority” used in other claims which has an understanding in common language as being anything greater than 50%. 
Allowable Subject Matter
Claims 1, 3-15 and 18-21 are allowed.
Response to Arguments
In the Remarks Applicant argues that 37 CFR 1.84 only requires that the drawing quality be that such that the drawings have “satisfactory reproduction characteristics” and that shading is not prohibited in general but rather only solid black areas are not permitted.  However, while 37 CFR 1.84(l) specifically addresses lines and numbers, the first requirement for the drawings is that black and white drawings with India ink or other equivalent that secures “solid black lines, must be used for drawings” (MPEP 608.02 VII A and 37 CFR 1.84(a)(1)).  This section of the mpep and rules also references color images but these are limited to design applications for which this application is not and 37 CFR 1.84 (b) references photographs but this is only limited to cases where photographs “are the only practicable medium for illustrating the claimed invention” this is not the case in this situation.  Thus, the lines number and letters must be black, changing some of the gray shading would result in solid black areas.  Also, shading is “encouraged if it aids in understanding the invention and if it does not reduce legibility” and if shading is used it must follow the specific format as recited in 37 CFR 1.84(m).  In this case shading does not aid in the understanding and in cases reduces the legibility of the drawing as it would be printed in the printed publication.  To provide examples of how the shading in the parts or shading of the full image reduces the legibility examples taken from the US PGPub of the instant application are provided below.  New drawings that remove the shading and change any grey line or number to black should be filed in response to this action.

    PNG
    media_image1.png
    579
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    572
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    320
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    348
    508
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    373
    509
    media_image5.png
    Greyscale

The figures above are not exhaustive off all the figures that include issues but is meant to give a representation of how the gray shading, pixilation and non-black features translate into the printed publication, specifically the grid effect this creates impedes the legibility of the drawings.
The proposed amendment resolves all other previously raised issues rendering the argument moot or no longer applicable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656